TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED OCTOBER 30, 2019



                                       NO. 03-19-00051-CV


                                   Anna Luisa Kell, Appellant

                                                  v.

        Texas State Board for Educator Certification, Texas Education Agency and
       Mike Morath, Commissioner of Education (in his Official Capacity), Appellees




         APPEAL FROM THE 419TH DISTRICT COURT OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE ROSE, JUSTICES SMITH AND SHANNON
                 AFFIRMED -- OPINION BY JUSTICE SHANNON




This is an appeal from the judgment signed by the trial court on January 10, 2019. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the judgment. Therefore, the Court affirms the trial court’s judgment. Appellant shall pay all

costs relating to this appeal, both in this Court and in the court below.